DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on November 19, 2018.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/769,377, filed on 11/19/2019.
Claims 1-20 are pending for examination.

Claim Objections
Claims 10, 15, 16, and 20 objected to because of the following informalities:  
Regarding claims 10, 15, and 20, the claims recite “supply energy on the present day” should be “supply energy on a present day”.
Regarding claim 16, there is an extra comma at the end of limitation “determine optimal power flow for the delivery of energy;,”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes et al., US Patent Publication 2017/0358041; hereinafter “Forbes”.
Regarding Claim 1, Forbes discloses a crowdsourced energy system (Fig. 1 to Fig. 6 which also including other detail figures in the drawing), comprising: 
a plurality of distributed energy resources (residential rooftop solar, microgrid A&B, solar & wind farm, distributed generation [0139], [0141]) each configured to supply energy within the crowdsourced energy system [0159], the distributed energy resources being managed by crowdsourcees of the system ([0159] participants can set to sell or buy energy among other features thus manage energy market exchange); 
a power network (Fig. 1 to Fig. 6) e.g. [0141] to which the distributed energy resources are connected (Fig. 1 to Fig. 6), the power network being configured to deliver energy from the distributed energy resources to end users [0159] [0268]; and 
a system operator (Fig. 1, Control Center; Fig. 2 to Fig. 6, EnergyNet) that manages energy trading transactions and energy delivery within the crowdsourced energy system [0159] [0268], the system operator operating at least one computing device configured to, in a first phase: 
obtain day-ahead peer-to-peer energy trading transaction requests from crowdsourcees ([0159] “provide a fully automated and high latency industry leading settlement process underpinned by a distributed settlement rules engine capable of settling with both distributed and fixed generator market participants; provide an automated payment exchange which supports all advanced billing models (shared data plan, daily plan and predict & pay)” [0166] “Profiling is an important element for customers to forecast future usage and committing to purchase offerings. Time of Use (TOU) and/or demand profiles created from base data are an important tool for customers and generators alike; industry standard profiling techniques can be used to create profiles. Generators can use profiles to price their products and plan their generation activities. Customers can use them to ensure they commit to the power purchase offerings that are best aligned with their anticipated usage” indicates obtaining forecasting data, and [0257] “On the day before the future date, the power purchaser secures power needs that exactly match what is needed for the day ahead” is an example of day-ahead [0255]) for energy to be delivered from the distributed energy resources ([0166] [0255] [0257] [0261] [0268] [0159] “intelligent analytics by generators for trending, forecasting, planning and maximizing revenue/investment opportunities; capture and transform energy data that can provide intelligent analytics for customers energy management, forecasting, procurement, profiling, bill optimization and recommendation purposes; and integrate with the existing”), 
estimate day-ahead energy load and solar forecasts [0159] [0166] [0255]-[0261], 
determine optimal power flow for the delivery of energy ([0238] “determines the geographic zones that comprise the settlement zones, wherein electric power grid resources settle energy supplied and load consumed to the nearest resource point or settlement point”) [0255], and 
schedule delivery of energy from the distributed energy resources across the power network based upon the energy trading transaction requests, the estimated forecasts, and the determined optimal power flow ([0166] “Customers can use them to ensure they commit to the power purchase offerings that are best aligned with their anticipated usage” indicates the energy is scheduled to delivery on the Time of Use (TOU) [0257] is an example of the delivery schedule [0166] [0238] [0255]-[0261] [0268]).
Regarding Claim 2, Forbes discloses the system of claim 1 above, Forbes further discloses the distributed energy resources include one or more of dispatchable generators, solar energy systems, and stationary batteries [0183] [0196].
Regarding Claim 3, Forbes discloses the system of claim 1 above, Forbes further discloses each distributed energy resource is connected to a smart meter [0139] [0161] [0166] [0225] [0270] managed by a crowdsource [0225], the smart meters being in electrical communication with the at least one computing device operated by the system operator [0225].
Regarding Claim 4, Forbes discloses the system of claim 1 above, Forbes further discloses the crowdsourcees include a first type of crowdsourcee that only participates in day-ahead energy trading transactions ([0159] “provide a fully automated and high latency industry leading settlement process underpinned by a distributed settlement rules engine capable of settling with both distributed and fixed generator market participants; provide an automated payment exchange which supports all advanced billing models (shared data plan, daily plan and predict & pay)” [0166]) and a second type of crowdsourcee that participates in real-time energy trading transactions ([0158] “spot market buyers”).
Regarding Claim 5, Forbes discloses the system of claim 1 above, Forbes further discloses the energy trading transactions include a first type of transaction in which the crowdsourcee only supplies energy to the power network (Fig. 1 shows solar & wind farms and distributed generation do not have load, thus they only supply energy) and a second type of transaction in which the crowdsourcee trades energy with other crowdsources (Fig. 1 shows houses and commercial building with solar and EV are participants with load thus potentially participate in peer-to-peer energy trading as mention in [0255]).
Regarding Claim 6, Forbes discloses the system of claim 1 above, Forbes further discloses the system operator is a power utility that also supplies energy to the power network (Fig. 51 indicate system operator is a power utility).
Regarding Claim 7, Forbes discloses the system of claim 1 above, Forbes further discloses the at least one computing device is configured to obtain the peer-to-peer energy trading transaction requests using a blockchain platform [0134] [0247] discuss different blockchain networks.
Regarding Claim 11, Forbes discloses a method for delivering energy in a crowdsourced energy system (Fig. 1 to Fig. 6 which also including other detail figures in the drawing), the method comprising: 
obtaining day-ahead peer-to-peer energy trading transaction requests from crowdsourcees for energy to be delivered from the distributed energy resources ([0159] “provide a fully automated and high latency industry leading settlement process underpinned by a distributed settlement rules engine capable of settling with both distributed and fixed generator market participants; provide an automated payment exchange which supports all advanced billing models (shared data plan, daily plan and predict & pay)” [0166] “Profiling is an important element for customers to forecast future usage and committing to purchase offerings. Time of Use (TOU) and/or demand profiles created from base data are an important tool for customers and generators alike; industry standard profiling techniques can be used to create profiles. Generators can use profiles to price their products and plan their generation activities. Customers can use them to ensure they commit to the power purchase offerings that are best aligned with their anticipated usage” indicates obtaining forecasting data, and [0257] “On the day before the future date, the power purchaser secures power needs that exactly match what is needed for the day ahead” is an example of day-ahead [0255]); 
estimating day-ahead energy load and solar forecasts [0159] [0166] [0255]-[0261]; 
determining optimal power flow for the delivery of energy ([0167] “locality, how green the energy”; [0238] “determines the geographic zones that comprise the settlement zones, wherein electric power grid resources settle energy supplied and load consumed to the nearest resource point or settlement point”) [0255]; 
scheduling delivery of energy from the distributed energy resources across the power network based upon the energy trading transaction requests, the estimated forecasts, and the determined optimal power flow ([0166] “Customers can use them to ensure they commit to the power purchase offerings that are best aligned with their anticipated usage” indicates the energy is scheduled to delivery on the Time of Use (TOU) [0257] is an example of the delivery schedule [0166] [0238] [0255]-[0261]); and 38Attorney Docket No.: 292007-1410establishing contracts for participating crowdsources  [0257].
Regarding Claim 12, Forbes discloses the method of claim 11 above, Forbes further discloses obtaining day-ahead peer-to-peer energy trading transaction requests comprises obtaining the requests using a blockchain platform ([0134] [0247] discuss different blockchain networks).
Regarding Claim 16, Forbes discloses a computing device (Fig. 4, EnergyNet is for computing device) for use in a crowdsourcing energy system (Fig. 1 to Fig. 6 which also including other detail figures in the drawing), the computing device being configured to: 
obtain day-ahead peer-to-peer energy trading transaction requests from crowdsources ([0166] “Profiling is an important element for customers to forecast future usage and committing to purchase offerings. Time of Use (TOU) and/or demand profiles created from base data are an important tool for customers and generators alike; industry standard profiling techniques can be used to create profiles. Generators can use profiles to price their products and plan their generation activities. Customers can use them to ensure they commit to the power purchase offerings that are best aligned with their anticipated usage” indicates obtaining forecasting data, and [0257] “On the day before the future date, the power purchaser secures power needs that exactly match what is needed for the day ahead” is an example of day-ahead [0255]) for energy to be delivered from the distributed energy resources ([0166] [0255] [0257] [0261] [0159] “intelligent analytics by generators for trending, forecasting, planning and maximizing revenue/investment opportunities; capture and transform energy data that can provide intelligent analytics for customers energy management, forecasting, procurement, profiling, bill optimization and recommendation purposes; and integrate with the existing”); 
estimate day-ahead energy load and solar forecasts [0159] [0166] [0255]-[0261]; 
determine optimal power flow for the delivery of energy ([0167] “locality, how green the energy”; [0238] “determines the geographic zones that comprise the settlement zones, wherein electric power grid resources settle energy supplied and load consumed to the nearest resource point or settlement point”) [0255]; 
schedule delivery of energy from the distributed energy resources across the power network based upon the energy trading transaction requests, the estimated forecasts, and the determined optimal power flow ([0166] “Customers can use them to ensure they commit to the power purchase offerings that are best aligned with their anticipated usage” indicates the energy is scheduled to delivery on the Time of Use (TOU) [0257] is an example of the delivery schedule [0166] [0238] [0255]-[0261]); and 
establish contracts for participating crowdsourcees [0257].
Regarding Claim 17, Forbes discloses the computing device of claim 16 above, Forbes further discloses the computing device is configured to obtain the peer-to-peer energy trading transaction requests using a blockchain platform [0247] discuss different blockchain networks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Crabtree et al., US Patent Publication 2010/0217550; hereinafter “Crabtree”.
Regarding Claims 9, 14 and 19, Forbes discloses the system, the method, and the computing device of claims 1, 11, and 16 above, Forbes discloses the system “determines the geographic zones that comprise the settlement zones, wherein electric power grid resources settle energy supplied and load consumed to the nearest resource point or settlement point” [0167], and providing data that the buyer and seller agree to accept for settlement including line loss [0159]).  
Forbes indicates avoiding line loss due long routing by using nearest resource. Forbes does not expressly disclose determining optimal power flow comprises thermal losses.  Crabtree discloses higher heating loss to due longer transmission path ([0119] “different transmission paths on a grid will typically have different loss characteristics (that is, electrical loss in transmission due to heating losses in the wires over which the electricity is transmitted, and losses at various components such as transformers), both because of differing transmission path lengths (longer path usually will mean higher losses)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes to incorporate the teaching of Crabtree into the combination and minimize the thermal loss due to longer path.  Doing so would allow saving the buyer from paying higher price due to the thermal loss.

Claim(s) 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Li et al., US Patent Publication 2019/0104196; hereinafter “Li”.
Regarding Claims 8, 13 and 18, Forbes discloses the system, the method, and the computing device of claims 7, 12, and 17 above, Forbes discloses private blockchain networks ([0247] “but the real growth is coming with private blockchain networks”). Forbes also discusses about private blockchain networks [0268]. Forbes does not disclose the blockchain platform comprises a hyperledger fabric network.  Li discloses hyperledger fabric network is a preferred blockchain due to privacy and confidentiality) [0069].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes to incorporate the teaching of Li into the combination and use the hyperledger fabric network for better privacy.

Claim(s) 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Erokhovets et al., US Patent Publication 11,031,785; hereinafter “Erokhovets”.
Regarding Claims 10, 15 and 20, Forbes discloses the system, the method, and the computing device of claims 1, 11, and 16 above, Forbes discloses the at least one computing device is further configured to, in a second phase ([0159] “spot market buyers and sellers”): 
identify crowdsourcees willing to supply energy on the present day ([0159] “spot market buyers and sellers”; and utility operator [0204]); 
estimate hour-ahead energy load and solar forecasts to correct previous estimated day-ahead forecasts [0204]-[0206] [0159] [0166] [0257]; 
compute incentives to be provided to the identified crowdsources [0167] [0211]; and 
schedule delivery of energy from the distributed energy resources across the power network [0268] based upon the identified crowdsourcees, the estimated hour-ahead forecasts, and the computed incentives [0167] [0211].
Forbes discloses spot trading, and “regional control scenario algorithm and detail view control for specific premise or units are applied for real-time behavior or run-mode adjustments to support grid operations” [0204]; and the system is allowed for hedging [0257].
Forbes does not expressly disclose spot trading and adjustments to support grid operations require hour-ahead forecast.  
Erokhovets discloses a power system is required to forecast power generation and such as solar, wind; and forecasting load for corrective adjustment (Column 7, lines 35-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes to incorporate the teaching of Li into the combination and estimate hour-ahead energy load and solar forecasts.  Doing so would allow better prediction because it closer to the time of energy delivery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836